05/06/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs March 15, 2022

      EMMANUEL DESHAWN BOWLEY v. STATE OF TENNESSEE

               Appeal from the Circuit Court for Montgomery County
                  No. CC-2016-CR-384 Jill Bartee Ayers, Judge


                             No. M2021-00390-CCA-R3-PC


The Petitioner, Emmanuel Deshawn Bowley, appeals from the Montgomery County
Circuit Court’s denial of his petition for post-conviction relief from drug- and weapon-
related convictions, for which he is serving an effective sixteen-year sentence. On appeal,
he contends that (1) the post-conviction court erred in denying relief based upon his
ineffective assistance of counsel claims related to trial counsel’s performance in the appeal
of the convictions and (2) he is entitled to post-conviction relief due to the existence of
multiple instances of ineffective assistance of counsel in the appeal of the convictions. We
affirm the judgment of the post-conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which JOHN
EVERETT WILLIAMS, P.J., and TIMOTHY L. EASTER, J., joined.

Gregory D. Smith, Clarksville, Tennessee, for the Appellant, Emmanuel Deshawn Bowley.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Robert Nash, District Attorney General; and Chris W. Dotson, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

        The Petitioner was convicted by a Montgomery County jury of conspiracy to
distribute more than 300 grams of cocaine, possession of more than 300 grams of cocaine
with the intent to sell, misdemeanor possession of marijuana, attempted possession of a
deadly weapon during the commission of a dangerous felony, and attempted possession of
illegal drug paraphernalia. State v. Emmanuel Deshawn Bowley, No. M2018-00234-CCA-
R3-CD, 2019 WL 3061554, at *1 (Tenn. Crim. App. July 12, 2019), perm. app. denied
(Tenn. Oct. 11, 2019). The facts presented at the trial showed that the Petitioner sold and
delivered significant amounts of cocaine and marijuana to several codefendants, which
activity was discovered as a result of a wiretap investigation. See id. Before the trial, the
trial court granted the Petitioner’s motion to sever his prosecution from that of the
codefendants, but it denied his motion for a severance of offenses. Id. The Petitioner filed
a motion to suppress the evidence obtained as a result of the wiretaps, which the court
denied. Id.

       On appeal of his convictions, the Petitioner raised four issues: (1) denial of the
motion for severance of the offenses, (2) denial of the motion to suppress the wiretap
evidence, (3) admission of evidence seized from a co-defendant, and (4) sufficiency of the
evidence. Id. This court denied relief. Id. at *3-5. In its opinion, the court noted that the
transcript of the hearings on the severance motion and the suppression motion had not been
included in the appellate record. Id. at *3-4. As a result, the panel treated the severance
issue as waived but considered the suppression issue based upon the limited record
available. Id. The court also noted that despite the Petitioner’s challenge to the sufficiency
of the evidence to support his convictions, his brief failed to contain an argument on this
issue. Id at *5. While noting that the Petitioner had risked waiver by failing to comply
with the Rules of Appellate Procedure and the Rules of the Court of Criminal Appeals, the
panel nevertheless considered the sufficiency issue on its merits. Id. Our supreme court
denied the Petitioner’s application for permission to appeal. State v. Emmanuel Deshawn
Bowley, No. M2018-00234-SC-R11-CD (Tenn. Oct. 11, 2019) (order).

       The Petitioner filed a pro se post-conviction petition. Counsel was appointed and
filed an amended petition. As relevant to this appeal, the petition and amended petition
alleged that the Petitioner had received the ineffective assistance of trial counsel because
counsel failed to present a complete appellate record relative to the severance and
suppression issues and that he had received the ineffective assistance of trial counsel in the
appeal due to the cumulative effect of counsel’s inactions.

       At the post-conviction hearing, Nineteenth Judicial District Public Defender Roger
Nell, an expert in criminal law, testified that in most wiretapping cases, more than one
application for a wiretap is made. In Mr. Nell’s opinion based upon a review of the Court
of Criminal Appeals’ opinion in the appeal of the Petitioner’s convictions, the panel had
not understood that a series of wiretapping applications had been involved in obtaining the
evidence that was the subject of the motion to suppress. Mr. Nell said that his review of
the transcript showed that multiple applications had been made. In Mr. Nell’s opinion,
providing a transcript of the motion to suppress was important (1) to avoid waiver, and (2)
to avoid “the court attempting to go through the record and piece together what happened
and maybe coming up with an impression that’s not supported by the evidence.” Mr. Nell
noted that the arguments in an appellate brief were not evidence and that the Court of
Criminal Appeals relied upon the contents of the record, rather than the arguments of
counsel, in determining what occurred in the trial court. In Mr. Nell’s opinion, these

                                             -2-
concepts also applied to the appellate record as it related to the severance issue. Mr. Nell
opined that trial counsel’s performance had been deficient in failing to file an adequate
record for appellate review and that the Petitioner had been prejudiced because the Court
of Criminal Appeals could not properly review the affected issues due to its not having all
of the facts upon which to make its decision. Mr. Nell stated, however, that he was “not
trying to forecast what the court would have said.”

        When asked about the Court of Criminal Appeals’ opinion in the appeal of the
convictions having used both singular and plural language when referring to the three
wiretap applications made in the investigation which led to the Petitioner’s convictions,
Mr. Nell acknowledged that the opinion referred to “each wiretap” and “wiretap
applications.” Mr. Nell said, however, that upon review of the entire opinion, the court
appeared to have “treat[ed] it as one application.” He agreed that a reasonable conclusion
could be drawn that the court may have referred to “the application” as a collective term
referring to the “application for the investigation.”

       Trial counsel testified that he met with the Petitioner eight or nine times when the
Petitioner was on bond and that he met with the Petitioner about eight times after the
Petitioner was jailed on a warrant in another case. Counsel said that after the Petitioner
was transferred to the Department of Correction, they communicated by mail or telephone
regarding the appeal.

      Trial counsel testified that about twenty-five defendants were charged in the case
and that the trial court granted the motion to sever the Petitioner’s case from that of the
codefendants. Counsel said the court denied the motion for severance of offenses.

      Trial counsel testified that the wiretap had a “central role” in the case and that he
thought the State would not have had a strong case if the wiretap had not been obtained.
Counsel said the trial court denied his motion to suppress the wiretap evidence.

       Trial counsel testified that issues related to the suppression and severance of
offenses motions were raised in the appeal. He acknowledged that the Petitioner never told
him not to “bother getting transcripts.”

       Regarding the suppression hearing, trial counsel agreed that he questioned the
officer who made the applications about whether there “should have been one page versus
two” and that counsel argued “about there being two pages versus one.” He agreed that he
argued that a “series of new applications . . . didn’t seem to jump all the hoops.” Counsel
agreed that the Court of Criminal Appeals’ opinion indicated, “[I]t’s unclear if they knew
of the series versus who was signing what and so forth,” and that he had “brought all that
up” at the suppression hearing.


                                            -3-
        Trial counsel agreed that he had included the trial transcript in the appellate record.
Counsel agreed that the opinion stated the Petitioner had risked waiver of a review of the
sufficiency of the evidence because he failed to include an argument in support of this issue
in his brief. Counsel acknowledged that he had not argued in support of the issue and had
not included citations or references to the record for the issue. He agreed that the Court of
Criminal Appeals had addressed the issue in the interests of justice.

       The Petitioner testified that he did not give trial counsel permission to omit the
transcript of the hearing on the suppression and severance motions from the appellate
record. The Petitioner said that he and counsel discussed raising the suppression and
severance issues in the appeal and that he never told counsel not to raise the issues.

        A transcript of the hearing at which the suppression and severance issues were heard
was received as an exhibit. It reflects that three wiretap applications and a copy of the
initial application were received as exhibits.

       The post-conviction court denied relief in a written order. The court rejected the
Petitioner’s argument that counsel’s failure to file the suppression and severance transcript
had been a structural error which required automatic reversal. The court determined that
Strickland v. Washington, 466 U.S. 668 (1984), provided the appropriate framework for
evaluating the Petitioner’s claims. Applying Strickland, the court found that trial counsel
had performed deficiently in failing to file the transcript of the suppression and severance
motions but that the Petitioner failed to prove that he was prejudiced by the failure. The
court noted that the Petitioner had raised several claims in his petition which were not
addressed at the post-conviction hearing, including the claim that he was entitled to relief
based upon the cumulative effect of counsel’s deficient performance. The court concluded
that the Petitioner had failed to prove his claims and that he was not entitled to post-
conviction relief. This appeal followed.

       Post-conviction relief is available “when the conviction or sentence is void or
voidable because of the abridgement of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103 (2018). A
petitioner has the burden of proving his factual allegations by clear and convincing
evidence. Id. § 40-30-110(f) (2018). A post-conviction court’s findings of fact are binding
on appeal, and this court must defer to them “unless the evidence in the record
preponderates against those findings.” Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997);
see Fields v. State, 40 S.W.3d 450, 456-57 (Tenn. 2001). A post-conviction court’s
application of law to its factual findings is subject to a de novo standard of review without
a presumption of correctness. Fields, 40 S.W.3d at 457-58.

       To establish a post-conviction claim of the ineffective assistance of counsel in
violation of the Sixth Amendment, a petitioner has the burden of proving that (1) counsel’s

                                             -4-
performance was deficient and (2) the deficient performance prejudiced the defense.
Strickland, 466 U.S. at 687; see Lockhart v. Fretwell, 506 U.S. 364, 368-72 (1993). The
Tennessee Supreme Court has applied the Strickland standard to an accused’s right to
counsel under article I, section 9 of the Tennessee Constitution. See State v. Melson, 772
S.W.2d 417, 419 n.2 (Tenn. 1989).

         A petitioner must satisfy both prongs of the Strickland test in order to prevail in an
ineffective assistance of counsel claim. Henley, 960 S.W.2d at 580. “[F]ailure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim.” Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996). To establish the
performance prong, a petitioner must show that “the advice given, or the services rendered
. . . are [not] within the range of competence demanded of attorneys in criminal cases.”
Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975); see Strickland, 466 U.S. at 690. The
post-conviction court must determine if these acts or omissions, viewed in light of all of
the circumstances, fell “outside the wide range of professionally competent assistance.”
Strickland, 466 U.S. at 690. A petitioner “is not entitled to the benefit of hindsight, may
not second-guess a reasonably based trial strategy by his counsel, and cannot criticize a
sound, but unsuccessful, tactical decision.” Adkins v. State, 911 S.W.2d 334, 347 (Tenn.
Crim. App. 1994); see Pylant v. State, 263 S.W.3d 854, 874 (Tenn. 2008). This deference,
however, only applies “if the choices are informed . . . based upon adequate preparation.”
Cooper v. State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992). To establish the prejudice
prong, a petitioner must show that “there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Strickland,
466 U.S. at 694. “A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Id.

                                              I

                                 Failure to File Transcript

       The Petitioner contends that the post-conviction court erred in denying relief on the
basis that he received the ineffective assistance of counsel because trial counsel failed to
ensure that the transcript of the hearing at which the suppression and severance issues were
adjudicated was included in the appellate record in the previous appeal. He argues that Mr.
Nell testified, without contradiction, that counsel’s performance had been deficient in this
regard and that the Petitioner had been prejudiced by the lack of the transcript in the
appellate record.

       The post-conviction court found that the Petitioner had established deficient
performance, and the evidence does not preponderate against its determination. See
Henley, 960 S.W.2d at 578; see also Fields, 40 S.W.3d at 456-57. The court found, as
well, that the Petitioner failed to show how he was prejudiced by the absence of the

                                             -5-
transcript. The Petitioner argues that this court “reached a conclusion on invalid
presumptions that the multiple wiretap applications were a single course of conduct and
that the State properly followed the statute[’]s mandate.” He argues, as well, that the
wiretap evidence was the lynchpin of the State’s case. He does not offer any argument
relative to the prejudice he alleges he suffered as a result of the absence of the transcript
relative to the severance motion.

       A. Suppression Motion

       In the appeal of the convictions, this court stated the following regarding the motion
to suppress:

               The Defendant next contends that the trial court erred when it denied
       his motion to suppress evidence obtained pursuant to an unauthorized
       wiretap application. He contends that the wiretap applications did not
       comply with Tennessee Code Annotated section 40-6-304, which requires
       that the wiretap application identify the law enforcement officer and District
       Attorney General. The State responds that the Defendant has waived this
       issue for failure to include a transcript of the suppression hearing in the
       record and for including in the record a “piecemeal” version of the wiretap
       application as it was attached to pleadings at the trial court level. The State
       asserts that the wiretap application was proper because a separate document
       was attached to it identifying the proper parties, consistent with the
       requirements of section 40-6-304. We agree with the State.

              As we stated earlier, it is the Defendant’s responsibility here to
       provide this court with a complete record of the proceedings below. See
       Tenn. R. App. P. 24(b). Without a transcript of the trial court’s finding on
       the motion to suppress, we cannot determine whether “the evidence in the
       record preponderates against” the trial court’s findings, as is the appropriate
       standard. State v. Meeks, 262 S.W.3d 710, 722 (Tenn. 2008). When
       reviewing a trial court’s review of the issuing court’s order permitting a
       wiretap, we must decide whether the trial court erred in concluding that the
       issuing court had a “substantial basis” for finding probable cause. State v.
       King, 437 S.W.3d 856, 864 (Tenn. Crim. App. Sept. 24, 2013) (citing State
       v. Moore, 309 S.W.3d 512, 523 (Tenn. Crim. App. 2009)).

              As the State points out, the wiretap application is included in the
       record as an attachment to the memorandum of law in support of the
       Defendant’s motion to suppress. Also attached to the memorandum is an
       authorization for each wiretap signed by District Attorney General John
       Carney, identifying the agent seeking the wiretap. This evidence is sufficient

                                            -6-
       to review the narrow issue presented by the Defendant. The prevailing party
       “is entitled to the strongest legitimate view of the evidence adduced at the
       suppression hearing as well as all reasonable and legitimate inferences that
       may be drawn from that evidence.” State v. Talley, 307 S.W.3d 723, 729
       (Tenn. 2010) (quoting State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996)).
       Based on the wiretap application and its attachment, we conclude that the
       evidence does not preponderate against the trial court’s finding that the
       application properly complied with the requirements for a wiretap
       application. See T.C.A. § 40-6-304(a)(1) (“Each application for an order
       authorizing the interception of a wire, oral or electronic communication shall
       . . . state the investigative or law enforcement officer’s authority to make the
       application and shall include the . . . [i]dentity of the investigative or law
       enforcement officer making the application, and the district attorney general
       authorizing the application[.]”). The Defendant is not entitled to relief on
       this issue.

Emmanuel Deshawn Bowley, 2019 WL 3061554, at *3-4.

       We have reviewed the record of the Petitioner’s appeal of his convictions. See Tenn.
R. Evid. 201 (judicial notice). The appellate brief submitted by trial counsel on the
Petitioner’s behalf contained a detailed discussion of three wiretap applications which
spanned almost two pages, in addition to the legal argument devoted to the issue. The State
argued in its brief that the issue was waived for failure to include the hearing transcript but
noted that “the application for wiretap is included in the record in piecemeal fashion as
exhibits to pleadings filed by the parties.” This court considered the issue on its merits
based upon a determination that the record was sufficient to consider the issue,
notwithstanding the absence of the hearing transcript. The court noted that the wiretap
application and the authorization for each wiretap were in the record as attachments to the
Defendant’s memorandum of law on the suppression issue.

       Our review of the record of the previous appeal reveals that it contains the
suppression motion and the attachments referenced in this court’s opinion. We
acknowledge that this court’s opinion referred to the “application” and the “applications.”
See id. It is apparent from the record of the previous proceedings that the relevant
documents were included in the record. Likewise, this court’s opinion considered the issue
on the merits and noted its review of the relevant documents in the record. The Petitioner’s
expert opined that the Petitioner had been prejudiced by the absence of the transcript from
the appellate record. However, the issue was adjudicated on its merits, and the record of
the previous appeal reflects that the parties noted that multiple applications were at issue.
The evidence does not preponderate against the post-conviction court’s determination that
the Petitioner failed to demonstrate prejudice from the absence of the hearing transcript


                                             -7-
from the appellate record. See Henley, 960 S.W.2d at 578; see also Fields, 40 S.W.3d at
456-57. The Petitioner is not entitled to relief on this basis.

       B. Severance Motion

       The Petitioner did not address at the post-conviction hearing and has not explained
on appeal how he was prejudiced by trial counsel’s failure to include the transcript which
included the severance motion in the appellate record. We will not speculate in this regard.
The evidence does not preponderate against the post-conviction court’s determination that
the Petitioner failed to prove prejudice. See Henley, 960 S.W.2d at 578; see also Fields,
40 S.W.3d at 456-57. The Petitioner is not entitled to relief on this basis.


                                              II

                      Cumulative Effect of Counsel’s Performance

         The Petitioner argues that he is entitled to relief based upon the cumulative effect of
trial counsel’s multiple instances of deficient performance. The concept of cumulative
error is that multiple errors, though harmless, cumulatively violate a defendant’s right to a
fair trial. State v. Hester, 324 S.W.3d 1, 76-77 (Tenn. 2010). The record reflects a single
deficiency of counsel by failing to include the transcript of the hearing of the suppression
and severance issues in the appellate record. Thus, the record does not reflect multiple
instances of deficient performance by counsel, and as a result, no cumulative error is
possible. We note, as well, that the Petitioner has made no argument on appeal relative to
the alleged prejudice he suffered on the severance issue due to the absence of the transcript
in the previous appeal. The Petitioner is not entitled to relief on the basis of cumulative
error.

       In consideration of the foregoing and the record as a whole, the judgment of the
post-conviction court is affirmed.


                                              _____________________________________
                                               ROBERT H. MONTGOMERY, JR., JUDGE




                                              -8-